Citation Nr: 1116879	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for diabetes mellitus type II to include as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2008, the Veteran submitted a notice of disagreement to a February 2008 rating decision which denied service connection for Gilbert Syndrome, coronary artery disease, anxiety disorder, gastroesophageal reflux disease and diabetes mellitus type II.  In his August 2009 substantive appeal, the Veteran indicated that he was only appealing the issues of entitlement to service connection for anxiety disorder and for diabetes mellitus.  The Board finds the issues of service connection for Gilbert Syndrome, coronary artery disease and gastroesophageal reflux disease are no longer on appeal.  

In August 2009, the Veteran indicated he desired to attend a hearing to be conducted by a Veteran's Law Judge.  In October 2009, he informed a Veteran's Law Judge that he no longer desired to attend a hearing.  

The issue of entitlement to service connection for diabetes mellitus type II to include as secondary to herbicide exposure is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

An anxiety disorder was not manifest in service and is unrelated to service.  


CONCLUSION OF LAW

An anxiety disorder was not incurred or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a March 2007 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for an anxiety disorder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in the March 2007 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has not been afforded a VA examination for his anxiety disorder claim.  Significantly, as set out below, there is no medical evidence or even lay evidence indicating the presence of a mental disorder during active duty or for decades thereafter nor is there any evidence of continuity of symptomatology.  The Veteran has indicated that his anxiety began in 2006.  Any VA examination which attempted to determine if the Veteran currently has an anxiety disorder, therefore, would have to be based on speculation.  Service connection cannot be granted based on speculation.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or medical assessment with regard to the nature, extent and etiology of his claimed anxiety disorder.  See Jandreau; see also Woehlaert.  

Entitlement to service connection for an anxiety disorder.

In February 2007, the Veteran submitted a claim of entitlement to service connection for an anxiety disorder.  He indicated on his application for compensation that the disorder began in 2006.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychosis).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board finds that service connection must be denied for anxiety disorder as there is no competent evidence of record linking a currently diagnosed anxiety disorder to the Veteran's active duty service.  

The service treatment records were silent as to complaints of, diagnosis of or treatment for any mental disorder to include anxiety disorder.  Clinical evaluation of the Veteran's psychiatric functioning was determined to be normal at the time of the December 1963 entrance examination.  The Veteran denied having or ever having had depression or excessive worry or nervous trouble of any sort at the time he completed a Report of Medical History in December 1963.  

The Veteran also denied having or ever having had depression or excessive worry or nervous trouble of any sort at the time he completed a Report of Medical History in February 1966 at the end of his active duty service.  Clinical evaluation of the Veteran's psychiatric functioning was determined to be normal at the time of the February 1966 separation examination.  

The first medical evidence of the presence of an anxiety disorder is dated many years after the Veteran's discharge from active duty.  Private clinical records dated in May 2004 and August 2004 include assessments of anxiety disorder.  Subsequent private clinical records also include intermittent assessments of anxiety disorder.  In February 2007 private clinical record, a physician reported that he had been treating the Veteran since November 1990 for numerous conditions including generalized anxiety disorder.  VA clinical records, beginning in July 2007 include assessments of anxiety.  This was the first time the Veteran sought treatment at a VA facility.  

Significantly, none of the medical evidence of record indicates, in any way, that the Veteran currently experiences an anxiety disorder which was incurred in or aggravated by his active duty service.  Furthermore, the Veteran has not submitted any statements as to the etiology of the anxiety disorder, other than indicating on his original application for compensation that the disorder began in 2006, approximately 40 years after his discharge from active duty.  After receiving the March 2007 VCAA letter which informed the Veteran of the evidence which could help substantiate the claim the Veteran replied in April 2007 that he did not have any additional evidence to submit.  The Veteran's self report that the anxiety began in 2006 weighs against a finding of continuity of symptomatology from the time of military service to the present.  

There is no competent evidence of record documenting the presence of a psychosis to a compensable degree within one year of discharge so service connection is not warranted on a presumptive basis.  There is no medical evidence at all which is dated within one year of the Veteran's discharge.  

As there is no competent evidence of in-service mental disorders nor competent evidence linking a currently existing anxiety disorder to the Veteran's active duty service in any way and there is no continuity of symptomatology from discharge to the present, the Board finds that service connection is not warranted for an anxiety disorder.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for an anxiety disorder.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an anxiety disorder is not warranted.  The appeal is denied.  


REMAND

The Veteran has claimed entitlement to service connection for diabetes mellitus type II.  Associated with the claims file is a February 2008 letter from VA to the Veteran indicating that the Veteran had recently participated in VA's Agent Orange Registry.  The letter indicated that the results of the examination and laboratory tests indicate that the Veteran "have/had" diabetes mellitus type 2.  Significantly, the report of Agent Orange Registry examination has not been associated with the claims file.  The Board finds that VA must obtain the results of this testing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for diabetes mellitus type II.  After securing any necessary releases, obtain these records identified by the Veteran to the extent possible.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  The Board is particularly interested in obtaining the medical records pertaining to the Veteran's Agent Orange Registry examination.  

2.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


